Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22-24, 26, 47, and 54-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/21. The claims being examined are claims 1-3, 7, 9, 12, 14, 17, 18, 21, and 27. Furthermore, inasmuch as Applicant has elected Invention I but failed to elect a specific species of polymeric material (from 3, 9, 12, 14, and 17) as directed, the Applicant has put on record that these are all obvious variants and these claims will be treated accordingly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7, 9, 12, 14, 17, 18, 21, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claims 1, 18, 21, and 27 recite the limitations “a low-density gel” and “a low-density material.” The term “low-density” is a relative term which renders the claim indefinite. The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 12, 14, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2009/0205817). 	With respect to independent claim 1, Gustafson discloses a method for making a low-density gel or composite, comprising combining a polymeric material and a low-density material to form a mixture (Abstract and [0026]-[0030]), and exposing the mixture to conditions sufficient to cause the mixture to form a low-density gel or composite that is impermeable to crude oil (Abstract and [0026]-[0030]). 	Regarding claim 1, and the limitation of wherein the gel and material are “low-density,” since Gustafson discloses the same composition as claimed, the material would naturally have the same In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).  	With respect to depending claim 3, Gustafson discloses wherein the polymeric material comprises an oil-swellable elastomer, and wherein the exposing comprises contacting the mixture with oil (Abstract and [0027]). With regard to the remaining materials of claims 9, 12, 14, and 17, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials. Furthermore, the Applicant has admitted and put on record that these materials and exposure methods are obvious variants. 	With respect to depending claim 18, Gustafson discloses wherein the low-density material comprises rigid spheres ([0028]). 	With respect to depending claim 21, Gustafson discloses wherein the polymeric material is fused to or coated on the outer surface of the low-density material ([0028] and [0029]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2009/0205817- cited above) in view of MatWeb (Chlorinated Polyethylene Data Sheet). 	With respect to depending claim 2, Gustafson discloses wherein the gel or composite comprises chlorinated polyethylene ([0027]). Evidentiary support provided by MatWeb demonstrates that the 3 (page 1). As such, Gustafson anticipates the limitation of wherein the density is “less than 790 kg/m3.”
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2009/0205817- cited above) in view of Krueger et al. (US 2006/0030632). 	With respect to depending claim 7, Gustafson discloses an elastomer wherein the mixture comprises “fillers and additives that enhance its manufacturing or performance properties and/or reduce its costs… and the like, that can facilitate processing and enhance physical properties” ([0028]). However, Gustafson fails to expressly disclose wherein one of said additives may be a foaming surfactant, as claimed. Krueger teaches a foamed elastomer, wherein the elastomer comprises a foaming surfactant (Abstract). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider a foamed elastomer (and thereby including a foaming surfactant) as taught by Krueger since it provides “a number of qualities, such as softness and strength.”
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2009/0205817- cited above) in view of Mangum (US 2017/0187177). 	With respect to depending claim 27, Gustafson discloses comprising placing the polymeric material and low density material mixture into an oil well at or about the location of a packer penetrator within the well, and exposing the mixture to conditions sufficient to cause the mixture to form a gel or composite (Abstract and [0026]-[0030]). However, Gustafson fails to expressly disclose wherein said packer comprises an electrical component and wherein the mixture separates the electrical component from oil in the well, as instantly claimed. Mangum teaches a packer comprising an electrical component, and wherein the packer separates the electrical component from oil in the well (Abstract and [0067]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the packer system disclosed by Gustafson for a packer system KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Haasl et al. (US 4,745,139) teaches an elastomeric coating comprising foamed polymers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


/AVI T SKAIST/Examiner, Art Unit 3674